Citation Nr: 0426481	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  99-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse





INTRODUCTION

The veteran had active service from May 1955 to May 1959.  
The veteran subsequently served in the Reserves.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a  March 1999 rating decision by the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  A video-conference hearing was held 
before the undersigned acting Veteran's Law Judge in June 
2000.  In December 2000 and June 2003, this case was remanded 
to the RO.

In an April 2004 rating decision, an increased rating for 
residuals of gunshot wound to the right hand, carpal tunnel 
syndrome, was denied.  The veteran has not initiated an 
appeal.  


FINDING OF FACT


Left ear hearing loss is related to service.  


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in service.  38 
U.S.C.A. §§ 101(24), 106, 1131, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) which became effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  In the instant case, the 
veteran's claim is being granted; thus, any deficiencies with 
regard to VCAA are harmless and non-prejudicial.  


Background

The veteran asserts that service connection for left ear 
hearing loss is warranted.  He states that while serving as a 
paratrooper, he was exposed to loud noises from gas turbine 
engines while flying on 119's, 123's, 5A's, and C130's, as 
well as continuous gunfire during training with 155mm guns 
and 81mm mortars.  During his VA examination and video-
conference hearing, the veteran reported that during his 
return trip to the U.S. aboard the U.S.N.S. Patch, he was 
treated for a growth in his left ear and was medicated for a 
week.  He generally asserts that left ear hearing loss 
disability is due to service.  
The National Personnel Records Center reported that the 
veteran's service medical records are "fire-related."  
However, service medical records from  the veteran's period 
of Army reserve status (1976-1985) were obtained and noted 
the following regarding the veteran's medical history.

During a medical examination conducted in March 1976, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
15
LEFT
5
5
5
15
10

The veteran did not indicate any problems with his ears or 
potential hearing loss on his report of medical history.

In another medical examination conducted in September 1980, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
25
5
LEFT
5
0
0
30
25

The veteran also did not report any problems with his ears or 
potential hearing loss on his report of medical history.

During the veteran's medical discharge examination in June 
1985, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
30
20
LEFT
0
5
5
35
30

The veteran did not assert any problems with his ears or 
hearing loss on his report of medical history at the time of 
his discharge from reserve service.

In a VA examination conducted in March 1999, the veteran 
complained of unilateral tinnitus in the left ear.  The 
results of his audiological exam were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
30
30
LEFT
5
10
30
40
40

The VA examiner noted that the veteran suffered mild 
sensorineural hearing loss from 2000 to 4000 hertz in his 
left ear, but did not provide a report as to its possible 
etiology.  This examination showed left ear hearing loss 
disability within the definition of 38 C.F.R. § 3.385.  

VA conducted another audiological examination in June 1999, 
which exhibited the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
30
30
LEFT
5
10
30
40
40

Again, the examiner noted that the veteran had mild 
sensorineural hearing loss but did not report its likely 
etiology.  This examination showed left ear hearing loss 
disability within the definition of 38 C.F.R. § 3.385.  The 
VA hospital in Columbia, South Carolina issued the veteran a 
hearing aid in November 1999.

After a Board remand in December 2000 for additional 
development, another VA audiological examination was 
performed in January 2002, indicating the following results:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
35
LEFT
10
15
35
45
45

The examiner diagnosed the veteran as having mild to moderate 
sensorineural hearing loss at 2000 hertz and above.  In 
addition, he was diagnosed as having tinnitus.  This 
examination showed left ear hearing loss within the 
definition of 38 C.F.R. § 3.385.  The examiner opined that 
the veteran was exposed to noise exposure during service and 
that it was as likely as not that the veteran's tinnitus was 
due to that noise exposure.  With regard to left ear hearing 
loss, the examiner opined that hearing loss was first 
identified in 1980 and could have gotten worse over the next 
5 years, during the veteran's Reserves service.  

In a June 2002 rating decision, the RO granted service 
connection for tinnitus.  The RO conceded that the veteran 
had noise exposure during service.  

In June 2003, the Board remanded this case for the VA 
examiner to provide a more definitive opinion regarding the 
etiology of the veteran's left ear hearing loss.  In October 
2003, the examiner stated the following regarding the likely 
etiology of the veteran's current left ear sensorineural 
hearing loss:

The veteran's C-file was reviewed 
originally and information could have 
been gleamed from that, that the 
veteran's hearing was normal in 1976 
according to an audiogram in the C-file.  
Therefore, it is assumed that the 
veteran's hearing was normal at discharge 
from active duty. . . The veteran was in 
the Reserves until 1985, so the opinion 
then was that it is at least as likely as 
not that the hearing loss that was first 
identified in 1980 could have progressed 
over the next five years. . . .  It is 
not likely the veteran had hearing loss 
on discharge from active duty.  However, 
it is at least as likely as not that the 
high frequency the veteran [has now] 
could have begun during his time spent in 
the Reserves.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for sensorineural hearing 
loss (an organic disease of the nervous system) if manifested 
to a compensable degree with one year following service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Active military, naval, or air service 
includes any period of active duty training (ACDUTRA) during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
states that impaired hearing will be considered a disability 
when:

auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94%.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (noting that the threshold for normal hearing 
is from 0 to 20 dB and higher threshold levels indicate some 
degree of hearing loss).

The Board is aware of its heightened duty to explain its 
findings and conclusions and carefully apply the benefit-of-
the-doubt rule because the veteran's service medical records 
are presumed destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

When the veteran entered the Reserves, he did not demonstrate 
hearing loss disability within 38 C.F.R. § 3.385.  Subsequent 
audiological examinations conducted in 1980 and 1985 showed 
some degree of hearing loss in the left ear, but did not 
establish a hearing loss disability as defined by 38 C.F.R. § 
3.385.  The first showing of a left ear hearing loss 
disability was in March 1999, forty years after his discharge 
from active service.  

However, a VA examiner stated that the veteran's left ear 
hearing loss disability could have begun during the veteran's 
service in the Reserves.  The Board attempted to obtain a 
more definitive opinion from this examiner, but the examiner 
did not provide a more definitive opinion.  Rather, the 
opinion again used equivocal language.  The AOJ has conceded 
that the veteran had noise exposure during service and 
granted tinnitus on that basis.  The VA examiner generally 
attributes current left ear hearing loss disability to the 
veteran's service in the Reserves during ACDUTRA training.  
The examiner repeated this opinion twice.  

The veteran was not diagnosed as having left ear hearing loss 
disability as of 1976.  The VA examiner specifically noted 
that this was the case.  However, this VA examiner opined 
that left ear hearing loss could have begun during ACDUTRA.  
The case has been remanded twice for a definitive medical 
opinion.  The same examiner provided a medical opinion twice 
and both times used equivocal language.  The Board shall not 
remand for clarification on this point again.  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record.  
See Hensley.  In considering this matter on appeal the Board 
is required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, the Board accepts the diagnosis and 
medical opinion of the VA examiner and affords the veteran 
the benefit of the doubt in this case.

Thus, the veteran's left ear hearing loss is related to 
service.  The evidence supports the claim.  Service 
connection is therefore warranted.


ORDER

Service connection for a left ear hearing loss disability is 
granted.



	                        
____________________________________________
	J. CONNOLLY JEVTICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



